Motion Granted; Appeal Dismissed and Memorandum Opinion filed
September 27, 2018.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-17-00704-CV


             SANDEEP PATEL AND AMAN JAFAR, Appellants

                                        V.

                          ZAKI MOIN, M.D., Appellee

                    On Appeal from the 281st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-44121


                 MEMORANDUM                       OPINION

      This is an appeal from a judgment signed July 25, 2017. On September 21,
2018, appellants filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted, and the appeal is dismissed.

                                  PER CURIAM

Panel consists of Justices Boyce, Christopher, and Jamison